     Case 2:20-cv-07306-MRW Document 24 Filed 04/30/21 Page 1 of 15 Page ID #:118




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
     JULIE FERNANDEZ,                          )       Case No. CV 20-07306 MRW
12                                             )
                                               )       Assigned to Magistrate Michael R. Wilner
13                           Plaintiffs,       )       Courtroom 550
     vs.                                       )
14                                             )
                                               )
15   CITY OF LOS ANGELES, et al.               )       STIPULATED PROTECTIVE
                                               )
16                                             )       ORDER
                             Defendants.       )
17                                             )
                                               )
18
19
20   1.    INTRODUCTION

21         a. PURPOSES AND LIMITATIONS

22         Discovery in this action is likely to involve production of items defendants allege

23   are confidential, proprietary, or private information for which special protection from

24   public disclosure and from use for any purpose other than prosecuting this litigation may

25   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter

26   the following Stipulated Protective Order. The parties acknowledge that this Order does

27   not confer blanket protections on all disclosures or responses to discovery and that the

28   protection it affords from public disclosure and use extends only to the limited

                                                   1
     Case 2:20-cv-07306-MRW Document 24 Filed 04/30/21 Page 2 of 15 Page ID #:119




 1   information or items that are entitled to confidential treatment under the applicable legal
 2   principles. The parties further acknowledge, as set forth in Section 11.3., below, that this
 3   Stipulated Protective Order does not entitle them to file confidential information under
 4   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
 5   standards that will be applied when a party seeks permission from the court to file
 6   material under seal.
 7         b.     GOOD CAUSE STATEMENT
 8         Plaintiff JULIE FERNANDEZ, by and through her Counsel of Record, and
 9   Defendants CITY OF LOS ANGELES and BLAKE CSICSAI by and through their
10   Counsel of Record, conferred regarding the production of various documents.
11   Plaintiff’s Statement of Good Cause:
12         This action is likely to involve confidential documents including plaintiff’s
13   medical records, as well as personal identifying information of third party witnesses (i.e.
14   addresses, telephone numbers, etc.), for which special protection from public disclosure
15   and from use for any purpose other than prosecution of this action is warranted. Such
16   confidential and proprietary materials and information consist of, among other things,
17   plaintiff’s confidential medical and/or psychotherapeutic treatment information; and
18   personal identifying information of any third party witnesses, otherwise generally
19   unavailable to the public, or which may be privileged or otherwise protected from
20   disclosure under state or federal statutes, court rules, case decisions, or common law.
21   Defendants’ Statement of Good Cause:
22         Defendants contend the Force Investigation Division of the Los Angeles Police
23   Department and the Internal Affairs and/or Complaint Investigators conduct internal
24   administrative investigations of categorical officer-involved uses of force and internal
25   complaints and external citizen complaints of police misconduct. In this above-captioned
26   matter, the Force Investigation Division of the Los Angeles Police Department conducted
27   an internal administrative investigation into the events of this underlying incident. FID
28   has also collected involved Officers’ Body Camera Footage of what took place during the

                                                   2
     Case 2:20-cv-07306-MRW Document 24 Filed 04/30/21 Page 3 of 15 Page ID #:120




 1   underlying incident. Such information is obtained through the administrative
 2   investigation of this incident and are maintained as confidential peace officer personnel
 3   records and utilized for administrative issues for any involved Officers. Defendants
 4   contend that a Protective Order is appropriate for the following Good Cause reasons:
 5         Once completed, an FID report and/or Personnel Complaint Investigation is
 6   prepared. Such reports are reviewed by appropriate command officers in the Department
 7   and by the Board of Police Commissioners. This review has several purposes: (1) to
 8   determine whether the involved officers violated any Department policies or procedures;
 9   (2) to determine whether administrative discipline and/or retraining of the involved
10   officers is necessary; (3) to ascertain if police policies and procedures in such areas as
11   supervision, training, tactics, policies, etc.; should be modified. In sum, FID reports
12   and/or Personnel Complaint Investigations are an essential aid to providing critical self-
13   evaluation of Department officers and policies and to determine the most effective way to
14   serve the citizens of Los Angeles.
15         Accordingly, to expedite the flow of information, to facilitate the prompt resolution
16   of disputes over confidentiality of discovery materials, to adequately protect information
17   the parties are entitled to keep confidential, to ensure that the parties are permitted
18   reasonable necessary uses of such material in preparation for and in the conduct of trial,
19   to address their handling at the end of the litigation, and serve the ends of justice, a
20   protective order for such information is justified in this matter. It is the intent of the
21   parties that information will not be designated as confidential for tactical reasons and that
22   nothing be so designated without a good faith belief that it has been maintained in a
23   confidential, non-public manner, and there is good cause why it should not be part of the
24   public record of this case.
25   2.    DEFINITIONS
26         2.1 Action: This pending lawsuit, Julie Fernandez v. City of Los Angeles, et al.
27               2:20-cv-07306 MRW
28

                                                    3
     Case 2:20-cv-07306-MRW Document 24 Filed 04/30/21 Page 4 of 15 Page ID #:121




 1         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
 2              information or items under this Order.
 3         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it
 4              is generated, stored or maintained) or tangible things that qualify for
 5              protection under Federal Rule of Civil Procedure 26(c), as specified above in
 6              the Good Cause Statement.
 7         2.4 Counsel: Counsel of Record and their support staff.
 8         2.5 Designating Party: a Party or Non-Party that designates information or items
 9              that it produces in disclosures or in responses to discovery as
10              “CONFIDENTIAL”.
11         2.6 Disclosure or Discovery Material: all items or information, regardless of the
12              medium or manner in which it is generated, stored, or maintained (including,
13              among other things, testimony, transcripts, and tangible things), that are
14              produced or generated in disclosures or responses to discovery in this
15              manner.
16         2.7 Expert: a person with specialized knowledge or experience in a matter
17              pertinent to the litigation who has been retained by a Party or its counsel to
18              serve as an expert witness or as a consultant in this Action.
19         2.8 Non-Party: any natural person, partnership, corporation, association, or other
20              legal entity not named as a Party to this action.
21         2.9 Outside Counsel of Record: attorneys who are not employees of a party to
22              this Action but are retained to represent or advise a party to this Action and
23              have appeared in this Action on behalf of that party, and includes support
24              staff.
25         2.10 Party: any party to this Action, including all of its officers, directors,
26              employees, consultants, retained experts, and Outside Counsel of Record
27              (and their support staffs).
28

                                                   4
     Case 2:20-cv-07306-MRW Document 24 Filed 04/30/21 Page 5 of 15 Page ID #:122




 1         2.11 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 2              Material in this Action.
 3         2.12 Professional Vendors: persons or entities that provide litigation support
 4               services (e.g., photocopying, videotaping, translating, preparing exhibits or
 5               demonstrations, and organizing, storing, or retrieving data in any form or
 6               medium) and their employees and subcontractors.
 7         2.13 Protected Material: Any Disclosure or Discovery Material that is designated
 8   as “CONFIDENTIAL.” Pursuant to several meet and confers, in lieu of seeking Court
 9   Intervention, Defendants have agreed to Provide the Following Documents as
10   “CONFIDENTIAL” materials:
11               A) Force Investigation Division Documents Re: the underlying
12               abovementioned lawsuit, as follows, except for any documents contained in
13               the FID Report which, on their own, are not confidential documents, e.g. the
14               arrest report, the 51.7 form, among others:
15                     a. Force Investigation Division Investigation Records;
16                     b. Any and all documents, interviews, Officer Statements and/or
17               writings created during such Investigation, which include, but are not limited
18               to, the following:
19                     Force Investigation Division Records
20
                       - Interviews;
21
                       - All Bodycam Footage of Involved Officers;
22
                       - Officer Statements, whether written or recorded;
23
                       - Legend w/diagram;
24
                       - Pictures - Which coincide with an Officer(s) compelled statement
25
                           which were intended to reflect the Officer’s stated or perception of
26
                           events;
27
                       - Investigative Internal Narrative Memoranda;
28

                                                 5
     Case 2:20-cv-07306-MRW Document 24 Filed 04/30/21 Page 6 of 15 Page ID #:123




 1          This list is not exclusive, and also includes other materials later agreed-upon and/or
 2   ordered by the Court to be designated as Protected Material under this Protective Order.
 3   The inclusion of this list does not constitute an agreement by Plaintiffs that the
 4   CONFIDENTIAL designation is in fact appropriate for any of the aforementioned
 5   materials. Plaintiffs reserve all rights to challenge these and any other designations
 6   pursuant to the procedures set forth below in section 6 et seq.
 7          It must be noted that Defendants are producing the FID Investigation materials
 8   based upon the agreement of Counsel to enter into this Stipulation for Protective Order
 9   and are relying upon the good faith negotiations that have taken place this far in this
10   litigation.
11          2.14 Receiving Party: a Party that receives Disclosure or Discovery Material from
12                 a Producing Party.
13   3.     SCOPE
14          The protections conferred by this Stipulation and Order cover not only Protected
15   Material (as defined above), but also (1) any information copied or extracted from
16   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
17   Material; and (3) any testimony, conversations, or presentations by Parties or their
18   Counsel that might reveal Protected Material.
19          Any use of Protected Material at trial shall be governed by the orders of the trial
20   judge. This Order does not govern the use of Protected Material at trial.
21   4.     DURATION
22          Should any Protected Material become part of the public record at trial or
23   otherwise (such as a where the Court denies the request to file under seal), this Protective
24   Order shall no longer apply to the portions which became part of the public record at trial
25   with the exception that any such material must still be returned in compliance with
26   Section 12: Final Disposition.
27          Should any portion of the Protected Material remain confidential until trial, during
28   any portion of the trial of this action which could entail the discussion or disclosure of

                                                   6
     Case 2:20-cv-07306-MRW Document 24 Filed 04/30/21 Page 7 of 15 Page ID #:124




 1   Confidential Information, that Defendants may request the opportunity to show good
 2   cause to the Court as to why access to the courtroom should be limited to parties, their
 3   counsel and other designated representative, experts or consultants who agreed to be
 4   bound by this stipulation/protective order, and court personnel.
 5         For all portions of the Protected Material after final disposition of the Trial,
 6   whether they became part of the public record or not, the confidentiality obligations by
 7   this Order shall remain in full effect. Final disposition shall be deemed to be the later of
 8   (1) dismissal of all claims and defenses in this Action, with or without prejudice; (2) In
 9   any event wherein all remaining claims in this matter are remanded to State Court or
10   severed from the Federal matter and returned to State Court; and/or (3) final judgment
11   herein after the completion and exhaustion of all appeals, re-hearings, remands, trials, or
12   reviews of this Action, including the time limits for filing any motions or applications for
13   extension of time pursuant to applicable law.
14   5.    DESIGNATING PROTECTED MATERIAL
15         5.1    Exercise of Restraint and Care in Designating Material for Protection.
16         Each Party or Non-Party that designates information or items for protection under
17   this Order must take care to limit any such designation to specific material that qualifies
18   under the appropriate standards. The Designating Party must designate for protection
19   only those parts of material, documents, items, or oral or written communications that
20   qualify so that other portions of the material, documents, items, or communications for
21   which protection is not warranted are not swept unjustifiably within the ambit of this
22   Order. Mass, indiscriminate, or routinized designations are prohibited. Designations that
23   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
24   to unnecessarily encumber the case development process or to impose unnecessary
25   expenses and burdens on other parties) may expose the Designating Party to sanctions.
26         If it comes to a Designating Party's attention that information or items that it
27   designated for protection do not qualify for confidential protection, that Designating
28

                                                   7
     Case 2:20-cv-07306-MRW Document 24 Filed 04/30/21 Page 8 of 15 Page ID #:125




 1   Party must promptly notify all other Parties that it is withdrawing the inapplicable
 2   designation.
 3         5.2      Manner and Timing of Designations.
 4         Designating the Protected Material listed above shall be accomplished by affixing
 5   to such document or writing a legend, such as “Confidential,” “Confidential Documents,”
 6   “Confidential Material Subject to Protective Order” or words of similar effect with
 7   corresponding case number. The documents and writings so designated, and all
 8   information derived therefrom shall be treated in accordance with the terms of this
 9   stipulation/protective order. Any party stamping any of the Confidential Materials may
10   not stamp the records in such a way as to make any written portion of the records
11   illegible. If only a portion or portions of the material on a page qualifies for protection,
12   the Producing Party also must clearly identify the protected portion(s) (e.g., by making
13   appropriate markings in the margins). For testimony given in deposition, the Designating
14   Party must so identify it before the close of the deposition.
15         5.3      Inadvertent Failures to Designate.
16         If timely corrected, an inadvertent failure to designate qualified information or
17   items does not, standing alone, waive the Designating Party's right to secure protection
18   under this Order for such material. Upon timely correction of a designation, the
19   Receiving Party must make reasonable efforts to assure that the material is treated in
20   accordance with the provisions of this Order.
21   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
22         6.1      Timing of Challenges.
23         Any Party or Non-Party may challenge a designation of confidentiality at any time
24   that is consistent with the Court's Scheduling Order.
25         6.2      Meet and Confer.
26         The Challenging Party shall initiate the dispute resolution process under Local
27   Rule 37.1 et seq.
28

                                                   8
     Case 2:20-cv-07306-MRW Document 24 Filed 04/30/21 Page 9 of 15 Page ID #:126




 1         6.3    Burden of Persuasion
 2         The burden of persuasion in any such challenge proceeding shall be on the
 3   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 4   to harass or impose unnecessary expenses and burdens on other parties) may expose the
 5   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
 6   the confidentiality designation, all parties shall continue to afford the material in question
 7   the level of protection to which it is entitled under the Producing Party's designation until
 8   the Court rules on the challenge.
 9   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
10         7.1    Basic Principles.
11         A Receiving Party may use Protected Material that is disclosed or produced by
12   another Party or by a Non-Party in connection with this Action only for prosecuting,
13   defending, or attempting to settle this Action and no other matter. Such Protected
14   Material may be disclosed only to the categories of persons and under the conditions
15   described in this Order. When the Action has been terminated, a Receiving Party must
16   comply with the provisions of section 12 below (FINAL DISPOSITION).
17         In the event only certain claims are severed and remanded to State Court, refiled in
18   State Court or claims severed and remanded to State Court, then the Parties shall meet
19   and confer pursuant to Local Rule 37-1 regarding the disposition of all materials
20   produced pursuant to this Protective Order. In the event that the parties are unable to
21   reach an informal agreement, the Parties shall file an appropriate motion with the Court
22   utilizing the joint stipulation procedures set forth in Local Rule 37-2.
23         In the event this entire matter is remanded to State Court or dismissed and refiled
24   in State Court then all materials, including the FID Investigation as well as any other
25   Court Ordered Documents provided pursuant to this Protective Order and all copies
26   thereof shall be returned to the Offices of the Los Angeles City Attorney’s Office, 6th
27   Floor, City Hall East, Los Angeles, California 90012 for destruction/shredding. All
28

                                                   9
     Case 2:20-cv-07306-MRW Document 24 Filed 04/30/21 Page 10 of 15 Page ID #:127




 1    Confidential documentation provided to any person or party, pursuant to any provision
 2    hereof, also shall be returned to the City Attorney’s Office.
 3          Protected Material must be stored and maintained by a Receiving Party at a
 4    location and in a secure manner that ensures that access is limited to the persons
 5    authorized under this Order.
 6          7.2      Disclosure of “CONFIDENTIAL” Information or Items.
 7          Unless otherwise ordered by the court or permitted in writing by the Designating
 8    Party, a Receiving Party may disclose any information or item designated
 9    “CONFIDENTIAL” only to:
10          (a) the Receiving Party's Counsel of Record in this Action, as well as employees of
11    said Counsel of Record to whom it is reasonably necessary to disclose the information for
12    this Action;
13          (b) the Receiving Party, including the officers, directors, and employees (including
14    House Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
15    this Action;
16          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
17    reasonably necessary for this Action and who have signed the “Acknowledgment and
18    Agreement to Be Bound” (Exhibit A);
19          (d) the court and its personnel;
20          (e) court reporters and their staff;
21          (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
22    whom disclosure is reasonably necessary for this Action and who have signed the
23    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24          (g) the author or recipient of a document containing the information or a custodian
25    or other person who otherwise possessed or knew the information;
26          (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to
27    whom disclosure is reasonably necessary provided: (1) the deposing party requests that
28    the witness sign the form attached as Exhibit A hereto; and (2) they will not be permitted

                                                   10
     Case 2:20-cv-07306-MRW Document 24 Filed 04/30/21 Page 11 of 15 Page ID #:128




 1    to keep any confidential information unless they sign the “Acknowledgment and
 2    Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party
 3    or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 4    depositions that reveal Protected Material may be separately bound by the court reporter
 5    and may not be disclosed to anyone except as permitted under this Stipulated Protective
 6    Order; and
 7          (i) any mediator or settlement officer, and their supporting personnel, mutually
 8    agreed upon by any of the parties engaged in settlement discussions.
 9    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
10          OTHER LITIGATION
11          If a Party is served with a subpoena or a court order issued in other litigation that
12    compels disclosure of any information or items designated in this Action as
13    “CONFIDENTIAL,” that Party must:
14          (a) promptly notify in writing the Designating Party. Such notification shall
15    include a copy of the subpoena or court order;
16          (b) promptly notify in writing the party who caused the subpoena or order to issue
17    in the other litigation that some or all of the material covered by the subpoena or order is
18    subject to this Protective Order. Such notification shall include a copy of this Stipulated
19    Protective Order; and
20          (c) cooperate with respect to all reasonable procedures sought to be pursued by the
21    Designating Party whose Protected Material may be affected.
22          If the Designating Party timely seeks a protective order, the Party served with the
23    subpoena or court order shall not produce any information designated in this action as
24    “CONFIDENTIAL” before a determination by the court from which the subpoena or
25    order issued, unless the Party has obtained the Designating Party’s permission. The
26    Designating Party shall bear the burden and expense of seeking protection in that court of
27    its confidential material and nothing in these provisions should be construed as
28

                                                   11
     Case 2:20-cv-07306-MRW Document 24 Filed 04/30/21 Page 12 of 15 Page ID #:129




 1    authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
 2    from another court.
 3    9.    UNAUTHORIZED DISCLOSURE OR PROTECTED MATERIAL
 4          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 5    Protected Material to any person or in any circumstance not authorized under this
 6    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 7    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 8    all unauthorized copies of the Protected Material, (c) inform the person or persons to
 9    whom unauthorized disclosures were made of all the terms of this Order, and (d) request
10    such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
11    that is attached hereto as Exhibit A.
12    10.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13          PROTECTED MATERIAL
14          When a Producing Party gives notice to Receiving Parties that certain
15    inadvertently produced material is subject to a claim of privilege or other protection, the
16    obligations of the Receiving Parties are those set forth in Federal Rule of Civil
17    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
18    may be established in an e-discovery order that provides for production without prior
19    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
20    parties reach an agreement on the effect of disclosure of a communication or information
21    covered by the attorney-client privilege or work product protection, the parties may
22    incorporate their agreement in the stipulated protective order submitted to the court.
23    11.   MISCELLANEOUS
24          11.1 Right to Further Relief.
25          Nothing in this Order abridges the right of any person to seek its modification by
26    the Court in the future.
27          11.2 Right to Assert Other Objections.
28

                                                   12
     Case 2:20-cv-07306-MRW Document 24 Filed 04/30/21 Page 13 of 15 Page ID #:130




 1             By stipulating to the entry of this Protective Order no Party waives any right it
 2    Otherwise would have to object to disclosing or producing any information or item on
 3    any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives
 4    any right to object on any ground to use in evidence of any of the material covered by this
 5    Protective Order.
 6             11.3 Filing Protected Material.
 7             A Party that seeks to file under seal any Protected Material must comply with Civil
 8    Local Rule 79-5 et seq. Protected Material may only be filed under seal pursuant to a
 9    court order authorizing the sealing of the specific Protected Material at issue. If a Party's
10    request to file Protected Material under seal is denied by the court, then the Receiving
11    Party may file the information in the public record unless otherwise instructed by the
12    court.
13    12.      FINAL DISPOSITION
14             After the final disposition of this Action, as defined in paragraph 4, within 60 days
15    of a written request by the Designating Party, each Receiving Party must return all
16    Protected Material to the Producing Party or destroy such material. As used in this
17    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
18    summaries, and any other format reproducing or capturing any of the Protected Material.
19    Whether the Protected Material is returned or destroyed, the Receiving Party must submit
20    a written certification to the Producing Party (and, if not the same person or entity, to the
21    Designating Party) by the 60-day deadline that (1) identifies (by category, where
22    appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
23    the Receiving Party has not retained any copies, abstracts, compilations, summaries or
24    any other format reproducing or capturing any of the Protected Material.
25             Notwithstanding this provision, Counsel are entitled to retain an archival copy of
26    all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
27    correspondence, deposition and trial exhibits, expert reports, attorney work product, and
28    consultant and expert work product, even if such materials contain Protected Material.

                                                     13
     Case 2:20-cv-07306-MRW Document 24 Filed 04/30/21 Page 14 of 15 Page ID #:131




 1    Any such archival copies that contain or constitute Protected Material remain subject to
 2    this Protective Order as set forth in Section 4 (DURATION).
 3    13.   VIOLATIONS OF ORDER:
 4          Any violation of this Order may be punished by any and all appropriate measures
 5    including, without limitation, contempt proceedings and/or monetary sanctions.
 6
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7
 8    Dated: April 27, 2021           JASS LAW
 9
10                                    By:   /S/ Jeremy Jass                .
                                           JEREMY JASS, ESQ.
11                                    Attorneys for Plaintiff JULIE FERNANDEZ
12
13    Dated: April 27, 2021           MICHAEL N. FEUER, City Attorney
14
15                                    By: /S/ Christian R. Bojorquez       .
16                                      CHRISTIAN R. BOJORQUEZ, Deputy City Attorney
                                      Attorneys for Defendants CITY OF LOS ANGELES,
17                                    and BLAKE CSICSAI
18
19    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20
              April 30, 2021
      DATED: _______________            __________________________________
21                                       HONORABLE MICHAEL R. WILNER
22                                       United States Magistrate Judge
23
24
25
26
27
28

                                                  14
     Case 2:20-cv-07306-MRW Document 24 Filed 04/30/21 Page 15 of 15 Page ID #:132




 1                                            EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4          I, _____________________________ [full name], of _________________
 5    [full address], declare under penalty of perjury that I have read in its entirety and
 6    understand the Stipulated Protective Order that was issued by the United States
 7    District Court for the Central District of California on [date] in the case of
 8    ___________ [insert case name and number]. I agree to comply with and to be bound
 9    by all the terms of this Stipulated Protective Order and I understand and acknowledge
10    that failure to so comply could expose me to sanctions and punishment in the nature of
11    contempt. I solemnly promise that I will not disclose in any manner any information or
12    item that is subject to this Stipulated Protective Order to any person or entity except in
13    strict compliance with the provisions of this Order.
14                        I further agree to submit to the jurisdiction of the United States
15    District Court for the Central District of California for the purpose of enforcing the terms
16    of this Stipulated Protective Order, even if such enforcement proceedings occur after
17    termination of this action. I hereby appoint ___       _   [full name]                   of
18    _______________________________________ [full address and telephone number]
19    as my California agent for service of process in connection with this action or any
20    proceedings related to enforcement of this Stipulated Protective Order.
21
      Date: ______________________________________
22
      City and State where signed: ____________________________________
23
24    Printed name: _______________________________

25    Signature: __________________________________
26
27
28

                                                    15
